 420DECISIONSOF NATIONALLABOR RELATIONS BOARDCrotched Mountain Foundation and Crotched Moun-tainEducation Associationa/w NewHampshireEducation Association a/w National Education As-sociation,Petitioner.Case 1-RC-13000July 11, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGJENKINS ANDPENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Robert A. Lieber-man. Following the hearing, and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the RegionalDirector for Region 1 transferred this case to the Na-tional Labor Relations Board for decision. Thereaf-ter, the Employer and the Petitioner filed briefs.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that no prejudicialerror was committed. They are hereby affirmed.Upon the entire record in this case, the Board finds:The facts, which are essentially undisputed, showthat the Employer is a nonprofit charitable institutionwhich operates a residential education and rehabilita-tion center for multihandicapped children and youngadultsatGreenfield,NewHampshire.TheEmployer's facilities, situated on 100 acres, consist of14 buildings which house educational, vocational re-habilitation, and medical care facilities, as well asadministrative offices and a dormitory. At the time ofthe hearing, there were approximately 185 students inresidence, slightly more than half from out-of-state. Inaddition, the Employer admits 10 to 20 patients on anexclusively medical basis and has the capacity to serve25 vocational education clients referred by the NewHampshire Department of Vocational Rehabilitationfor vocational evaluation, counseling and placement.The Employer had gross revenues in excess of $2million in fiscal year 1973. More than half its revenueis derived from tuition. Other revenue is in the formofcontributions,gifts,and income from theEmployer's endowment. Approximately 90 percent ofthe Employer's expenses is to pay salaries to its staffof approximately 250 employees. The Employer esti-mated that it purchased goods in excess of $250,000in February 1973, with approximately $50,000 fromout-of-state sources.In our recent decision inMing Quong Children'sCenter,210 NLRB No. 125, we reviewed the Boardprecedent and legislative history of the Act relating tothe exercise of jurisdiction over various types of non-profit corporations.We concluded from that reviewthat inThe Children's Village, Inc.,186 NLRB 953,andJewishOrphan'sHome of Southern Californiaa/k/a Vista Del Mar Child Care Service,191NLRB32, the Board erroneously departed from our Con-gressionally approved general practice of decliningjurisdiction over nonprofit charitable organizationswithout having had the special kind of justificationrelied upon inCornell University,183 NLRB 329.For the reasons expressed inMing Quong,we con-clude that it would not effectuate the policies of theAct for the Board to assert jurisdiction over the typeof nonprofitinstitutionoperated by the Employerwhose activities are noncommercial in nature and areintimately connected with the charitable purposes ofthe institution.' Accordingly, we shall dismiss the peti-tion.ORDERIt is hereby ordered that the petition filed herein be,and hereby is, dismissed.MEMBER JENKINS,concurring:Iconcur in the dismissal of the petition. I would,however, unlike my colleagues, predicate the dismiss-al of the petition on the finding that the Employeroperates an institution which falls within the classifi-cation of "nonprofit" hospital over which the Boardis statutorily prohibited from asserting jurisdiction.The record shows that the Employer is licensed as aspecial hospital by the New Hampshire DepartmentofHealth and Welfare, Division of Public HealthServices, and it holds membership in the AmericanHospitalAssociation.The Employermaintains amedical staff directed by a full-time physician-pedia-trician and approval by the medical director followinga study of the applicants' medical report is a prerequi-site for admission to the Center. Some 10 to 20 per-sons are admitted on an exclusive medical basis and,at the time of the hearing, 39 of the studentsin resi-dence lived in the medical ward under full-time nurs-ingcare.Furthermore,therecordamplydemonstrates that the Employer's medical servicesand educational activities are not only inseparable butcompletely integrated.In these circumstances then, I can only concludethat the Employer falls within the category of an ex-empt nonprofit hospital over which we are statutorilybarred from asserting jurisdiction.MEMBER FANNING,dissenting:' Inasmuch as we find the instant case to be governedby ourdecision inMingQuong,we finditunnecessaryto determine whether theEmployeroperates a nonprofit hospital, asfound by ourcolleagues in his concurringopinion.212 NLRB No. 58 CROTCHED MOUNTAIN FOUNDATION421Chairman Miller and Member Penello refuse toassert jurisdiction here solely on the basis of theirmajority decision inMing Quong Children's Center,210 NLRB No. 125,viz,that the employer is a non-profit charitable organization. For essentially thesame reasons stated in my dissenting opinion in thatcase, I dissent from that basis for refusing to assertjurisdiction here. Indeed, I note that there are evenstronger reasons for the assertion of jurisdiction overthe Employer in the instant case than there were inMing Quong.In general purpose and function, bothMing Quongand the instant Employer are child-car-ing institutions; the former treats emotionally dis-turbed children, and the latter treatsmultiplephysically handicapped children. Both are nonprofitand both receive most of their income on a fee basis.Moreover, whereas the annual gross revenues ofMingQuongwere more than $500,000, most of which wasreceived intrastate, the annual gross revenue of theinstantEmployer is $2,235,000, with the primarysource being tuition paid by the families of studentsin the amount of $1,246,000, approximately one-half,or over $500,000, of which was paid by out-of-statestudents. And in addition to over $500,000 in care feesfrom directly out of State, the Employer also purchas-es $50,000 out of $250,000 worth of goods directlyfrom out of State. Thus, the Employer here has annualgross revenue of $2,235,000, which is more than 4times the amount the Board deems sufficient for theassertion of jurisdiction over "retail" enterprises;' andannually receives directly from out-of-state care feesand goods valued at more than $550,000, which ismore than 10 times the amount the Board considers2 Carolina Supplies and Cement Co.,122 NLRB88 (1958)sufficient for the assertion of jurisdiction on the basisof "direct inflow."3 With such facts present, it is diffi-cult for me to comprehend how my colleagues canescape the conclusion that the Employer's operationshave a very substantial impact on interstate com-merce, so as to require the Board's assertion of juris-diction over the Employer.4Ialso disagree with Member Jenkins' concurringopinion, that we should not assert jurisdiction overthisEmployer because it is a nonprofit "hospital"over which the Board is statutorily prohibited fromasserting jurisdiction, for the following reasons: (1) Ofan enrollment of 180-185 students, only 10 to 20 chil-dren are exclusively medical admissions; (2) there isonly 1 full-time physician who is the director of themedical division-the rest of the physicians are onlypart-time who are paid on a per diem basis; (3) theEmployer does not have an emergency room, operat-ing room, laboratory, x-ray facilities, or an ambu-lance, which are the normal attributes of a "hospital";(4) none of the employees sought by Petitioner is as-signed to the medical division, but rather to the educa-tiondivision; (5) the director and staff of theeducation division have been trained in specialeduca-tionfor handicapped children; and (6) the Employer'sown current brochure describes it as a comprehensiveeducation and rehabilitation center.In conclusion, I also would like to observe that inthis time of increasing health-care interest and activi-ty,when the Board could serve a stabilizing influencein labor-management relations in the industry, itseems to me that the Board, by its reluctance to exer-cise jurisdiction, is hardly contributing to its statutorypurpose.3 SiemonsMailing Service,122 NLRB 81 (1958).4 As I pointed out in my dissent inMing Quong,the Board has long heldthat the nonprofit character of this type of employeris immaterial.